Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/867,856.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claim 27 is objected to as it recites: examples 1 to 15.  It is unclear what the claim is referring to.  Appropriate correction is required.
Allowable Subject Matter
4.	Claims 4-5, 11, 13, 15, 17-20, 23-26, 35-38, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims more explicitly recite using the quantized diffuseness parameters and direction parameters, which can incorporate quantized azimuth and elevation data, and performing specific coding modes based on the relationship between the quantized parameters.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 6-8, 16, 21, 28-33, 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrell et al (2014/0355766).

Regarding claim 1 Morrell et al (2014/0355766) teaches An apparatus for encoding directional audio coding parameters comprising diffuseness parameters and direction parameters (abstract: device; fig 3, 4, 5, fig 10 coherent components, diffuse components; 2-7 binaural rendering of audio data, method, device, apparatus, CRM; 144; 151 diffuse/directional; coherent/diffuse components; 43/108: directional information), comprising:  5 
a parameter quantizer for quantizing the diffuseness parameters and the direction parameters (fig 10; 43 device may…perform…quantization; quantization may comprise entropy quantization, quantized direction information 
 144-147 distinct components and diffuse components of soundfield; 154-156 155 quantizing the V vector); 
a parameter encoder for encoding quantized diffuseness parameters and quantized 10direction parameters (fig 3, 5A audio encoding device; fig 10; 43; 162 – encoding quantized information); and 
an output interface for generating an encoded parameter representation comprising information on encoded diffuseness parameters and encoded direction parameters (fig 3, 4, 5A bitstream generation unit; 43 bitstream to include encoded background components, encoded foreground audio objects, quantized direction information 
 where Morrell teaches scene based audio which involves representing the soundfield using coefficients of spherical harmonic basis (SHC, HOA)(25-27), which incorporates obtaining direction and diffuseness components/parameters for quantization and encoding; the reference can further adjust quantization and coding based on whether the HOA coefficients are recorded or synthetic, and allocations of coherent and diffuse components (147, 151;154-156, 161-162)
fig 3 audio encoding/decoding device
 67: azimuth; elevation values
Diffuse 99, 102, 161
108; 147 directional components).  
	


155 different codebooks for use in quantizing; 156).  

20Regarding claim 3 Morrell teaches The apparatus of claim 2, wherein the parameter quantizer is configured to derive the non-uniform quantizer using an inter-channel coherence quantization table to acquire thresholds and reconstruction levels of the non-uniform quantizer (154-156 quantization based on coherent and diffuse components and type of soundfield).  

Regarding claim 6 Morrell teaches The apparatus of claim 1, wherein the parameter quantizer is configured to receive, for each direction parameter, a Cartesian vector comprising two or three 25components, and to convert the Cartesian vector to a representation comprising an azimuth value and an elevation value (fig 2, 31; 35; 67 x,y,z axis, azimuth, elevation; 108).  

Regarding claim 307 Morrell teaches The apparatus of claim 1, wherein the parameter quantizer is configured to determine, for the quantization of the direction parameter, a quantization precision, the quantization precision depending on a diffuseness parameter associated with the direction parameter, so 35that a direction parameter associated with a lower diffuseness parameter is quantized more precisely than a direction parameter associated with a higher diffuseness parameter (43; 147-149, 161 – adjust quantization and coding based on whether the SHC or HOA coefficients are recorded or synthetic, and allocations of coherent and diffuse components (147, 149; 151;154-156, 161-162)).  

Regarding claim 8 Morrell teaches The apparatus of claim 7, 5 wherein the parameter quantizer is configured to determine the quantization precision 
so that the quantized points are quasi-uniformly distributed on a unit sphere, or  10 
so that the quantized points are distributed symmetrically with respect to an x-axis, a y-axis or a z-axis (31, 35; 67; 43; 147, 149, 161 – adjusting quantization and coding based on distribution of direct and diffuse soundfield components to adequately capture and recreate soundfield), or 
a quantization of a given direction to the closest quantization point or one of the 15several closest quantization points by mapping to an integer index is a constant time operation, or 
so that the computation of a corresponding point on the sphere from the integer index and dequantization to a direction is a constant or logarithmic time operation 20with respect to the total number of points on the sphere.  

Regarding claim 16 Morrell teaches The apparatus of claim 1, wherein the parameter encoder is configured to perform entropy coding for quantized direction parameters (43; 55 entropy encoding) being associated with diffuseness 20values being lower or equal than a threshold and to perform raw coding for quantized direction parameters being associated with diffuseness values being greater than the threshold 55: entropy encoding the spherical harmonic coefficients; In other instances, the bitstream generation device 36 may represent an audio encoder (possibly, one that complies with a known audio coding standard, such as MPEG surround, or a derivative thereof) that encodes the multi-channel audio content 29 using, as one example, processes similar to those of conventional audio surround sound encoding processes;
adjust quantization and coding based on whether the SHC or HOA coefficients are recorded or synthetic, and allocations of coherent and diffuse components (147, 151-152;154-156, 161-162)).  

Regarding claim 21 Morrell teaches The apparatus of claim 1, wherein the parameter encoder is configured to decide, whether the quantized direction parameters are encoded by either a raw coding mode or an entropy coding 35mode, and wherein the output interface is configured to introduce a corresponding indication into the encoded parameter representation (43; 55 entropy encoded or coded in some other way; bitstream).  

Regarding claim 28 Morrell teaches A method of encoding directional audio coding parameters comprising diffuseness parameters and direction parameters, comprising: 
quantizing the diffuseness parameters and the direction parameters;  35 
encoding quantized diffuseness parameters and quantized direction parameters; and 

Recites limitation similar to claim 1 and is rejected for similar rationale and reasoning  

Regarding claim 29 Morrell teaches A decoder for decoding an encoded audio signal comprising encoded directional audio coding parameters comprising encoded diffuseness parameters and encoded direction parameters (43; fig 6A audio decoding unit, 6B, 8), comprising;  10 
an input interface for receiving the encoded audio signal and for separating, from the encoded audio signal, the encoded diffuseness parameters and the encoded direction parameters (fig 6A; 47 – receive bitstream and separation);  
15a parameter decoder for decoding the encoded diffuseness parameters and the encoded direction parameters to acquire quantized diffuseness parameters and quantized direction parameters (47 decode encoded directional information); and 
a parameter dequantizer for determining, from the quantized diffuseness parameters 20and the quantized direction parameters, dequantized diffuseness parameters and dequantized direction parameters (dequantize directional information
fig 3 decoding device, fig 4, 6A, 8
47 audio decoding
the audio decoding device 4 may dequantize the foreground directional information specified in the bitstream 3, while also performing psychoacoustic decoding with respect to the foreground audio objects specified in the bitstream 3 and the encoded HOA coefficients representative of background components
where Morrell teaches scene based audio which involves representing the soundfield using coefficients of spherical harmonic basis (SHC, HOA)(25-27), which incorporates obtaining direction and diffuseness components/parameters for quantization and encoding; the reference can further adjust quantization and coding based on whether the HOA coefficients are recorded or synthetic, and allocations of coherent and diffuse components
Morrell teaches the content consumer 14 includes the audio playback system 16. The audio playback system 16 may represent any audio playback system capable of playing back multi-channel audio data (46) and where audio playback system includes decoding and dequantization of HOA coefficients and directional information; where the bitstream will incorporate specific data regarding coding, and decoding will be performed with the specific data to reestablish what was encoded).  

Regarding claim 30 Morrell teaches the decoder of claim 29, 25wherein the input interface is configured to determine, from a coding mode indication comprised in the encoded audio signal, whether the parameter decoder is to use a first decoding mode being a raw decoding mode or a second decoding mode being a decoding mode with modeling and being different from the first decoding mode, for decoding the encoded direction parameters (47 decoding; 43, 55 – decoding based on type of encoding, corresponding to encoding claim 21).  


wherein the parameter decoder is configured to decode an encoded diffuseness parameter for a frame of the encoded audio signal to acquire a quantized diffuseness 35parameter for the frame (47), 
wherein the dequantizer is configured to determine a dequantization precision for the dequantization of at least one direction parameter for the frame using the quantized or dequantized diffuseness parameter (47), and  
5wherein the parameter dequantizer is configured to dequantize a quantized direction parameter using the dequantization precision (fig 6A,6B; para 43; 47 decoding; – decoding based on type of encoding, corresponding to encoding claim 7 teaching adjusting quantization and coding based on whether the SHC or HOA coefficients are recorded or synthetic, and allocations of coherent and diffuse components (147, 149; 151;154-156, 161-162)).  

Regarding claim 32 Morrell teaches The decoder of claim 29, 
10wherein the parameter decoder is configured to determine, from a dequantization precision, a decoding alphabet for decoding the encoded direction parameter for the frame, and wherein the parameter decoder is configured to decode the encoded direction 15parameter using the decoding alphabet to acquire the quantized direction parameter (fig 6A,6B; para 43; 47 decoding; – decoding based on type of encoding, corresponding to encoding claim 7 teaching adjusting quantization and coding based on whether the SHC or HOA coefficients are recorded or synthetic, and allocations of coherent and diffuse components (147, 149; 151;154-156, 161-162)).  

Regarding claim 33 Morrell teaches The decoder of claim 29, 20wherein the parameter decoder is configured to derive a quantized sphere index from the encoded direction parameter, and to decompose the quantized sphere index into a quantized elevation index and the quantized azimuth index (47 decoding;  25: spherical harmonic coefficients SHC, HOA; 67 azimuth value, elevation value - where soundfield is represented and encoded using SHC and azimuth and elevation values, and thus decoding would be performed also using that information).  

Regarding claim 45 Morrell teaches The decoder of claim 29, 
wherein the encoded audio signal comprises an encoded transport signal, wherein 20the input interface is configured to extract the encoded transport signal (fig 4; 6; para 47), 
wherein the decoder comprises a transport signal audio decoder for decoding the encoded transport signal (fig 4; 6; para 47), 
25wherein the decoder furthermore comprises a time/spectrum converter for converting the decoded transport signal into a spectral representation (fig 4; 6; para 47), and 
wherein the decoder comprises an audio renderer for rendering a multi-channel audio signal using the dequantized diffuseness parameters and the dequantized 30direction parameters (fig 4; 6; para 47), and 
wherein the decoder further comprises a spectrum/time converter for converting a rendered audio signal into a time domain representation (fig 4; 6; para 47 – teaching 

Regarding claim 46 Morrell teaches A method for decoding an encoded audio signal comprising encoded directional audio coding parameters comprising encoded diffuseness parameters and encoded direction parameters, comprising;  
5receiving the encoded audio signal and for separating, from the encoded audio signal, the encoded diffuseness parameters and the encoded direction parameters; 
decoding the encoded diffuseness parameters and the encoded direction parameters to acquire quantized diffuseness parameters and quantized direction 10parameters; and 
determining, from the quantized diffuseness parameters and the quantized direction parameters, dequantized diffuseness parameters and dequantized direction parameters.  
Recites limitation similar to claim 29 and is rejected for similar rationale and reasoning  

Regarding claim 47 Morrell teaches A non-transitory digital storage medium having stored thereon a computer program for performing a method of encoding directional audio coding parameters comprising diffuseness parameters and direction parameters, comprising:  
20quantizing the diffuseness parameters and the direction parameters; 

25generating an encoded parameter representation comprising information on encoded diffuseness parameters and encoded direction parameters, when said computer program is run by a computer.  
Recites limitation similar to claim 1 and is rejected for similar rationale and reasoning  

Regarding claim 48 Morrell teaches 30A non-transitory digital storage medium having stored thereon a computer program for performing a method of decoding an encoded audio signal comprising encoded directional audio coding parameters comprising encoded diffuseness parameters and encoded direction parameters, comprising;  
35receiving the encoded audio signal and for separating, from the encoded audio signal, the encoded diffuseness parameters and the encoded direction parameters; 
decoding the encoded diffuseness parameters and the encoded direction parameters to acquire quantized diffuseness parameters and quantized direction parameters; and  5 
determining, from the quantized diffuseness parameters and the quantized direction parameters, dequantized diffuseness parameters and dequantized direction parameters, 10when said computer program is run by a computer.
Recites limitation similar to claim 29 and is rejected for similar rationale and reasoning  



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9-10, 12, 14, 34, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Morrell in view of Kim et al (2015/0332682).

Regarding claim 9 Morrell teaches quantizing direction components but does not specifically teach where Kim teaches The apparatus of claim 6, wherein the parameter quantizer is configured to quantize the elevation angle 25comprising negative and positive values to a set of unsigned quantization indices, wherein a first group of quantization indices indicate negative elevation angles and the second group of quantization indices indicate positive elevation angles (4 quantized spherical harmonic coefficients SHC, angle of azimuth, angle of elevation; fig 3A/63 quantization unit; 73; 83-84 sign function; 188).
Kim teaches coding and decoding of audio data, and quantizing spherical harmonic coefficients which include angle of azimuth and elevation.  


Regarding claim 10 Morrell teaches quantizing direction components but does not specifically teach where Kim teaches The apparatus of claim 1,  30wherein the parameter quantizer is configured to quantize an azimuth angle using a number of possible quantization indices, wherein the number of quantization indices decreases from lower elevation angles to higher elevation angles so that the first number of possible quantization indices for a first elevation angle comprising a first 35magnitude is higher than a second number of possible quantization indices for a second elevation angle comprising a second magnitude, the second magnitude being greater in absolute value than the first magnitude (4 quantized spherical harmonic coefficients SHC, angle of azimuth, angle of elevation; fig 3A/63 quantization unit; 73; 83-84 sign function; 188 - quantization of azimuth and elevation angles, which are adjusted corresponding to specific angle characteristics).  
Rejected for similar rationale and reasoning as claim 9

Regarding claim 12 Morrell teaches quantizing direction components but does not specifically teach where Kim teaches The apparatus of claim 1, 15wherein the quantized direction parameter comprises a quantized elevation angle and a quantized azimuth angle, and wherein the parameter encoder is configured to firstly encode the quantized elevation angle and to then encode the quantized azimuth angle (4 quantized spherical harmonic coefficients SHC, angle of azimuth, angle of elevation; fig 3A/63 quantization unit; 73; 83-84 sign function; 188).  
Rejected for similar rationale and reasoning as claim 9

Regarding claim 14 Morrell does not specifically teach where Kim teaches The apparatus of claim 1, 3566wherein the quantized direction parameters comprise reordered or non-reordered unsigned azimuth and elevation indices (4; 188), and wherein the parameter encoder is configured to merge the indices of the pair into a 5sphere index, and to perform a raw coding of the sphere index (4 quantized spherical harmonic coefficients SHC, angle of azimuth, angle of elevation; fig 3A/63 quantization unit; 73; 83-84 sign function; 188).  
Rejected for similar rationale and reasoning as claim 9

Regarding claim 34 Morrell does not specifically teach where Kim teaches The decoder of claim 29, wherein the parameter decoder is configured 25 to determine, from a dequantization precision, an elevation alphabet or to determine, from a quantized elevation parameter or a dequantized elevation parameter, an azimuth alphabet (abstract decoding; fig 4; para 4-5; 61; 64; 136).  
Rejected for similar rationale and reasoning as claim 9 (where Kim already teaches coding and quantization of azimuth and elevation parameters and also teaches decoding of the parameters)

Morrell 47), 
wherein the parameter dequantizer is configured to determine a dequantization precision from the quantized or a dequantized diffuseness parameter (47), 20 
wherein the parameter decoder is configured to derive an elevation alphabet from the dequantization precision and to use the elevation alphabet to acquire a quantized elevation parameter for the time and frequency portion of the frame (47), and  
25wherein the dequantizer is configured to dequantize the quantized elevation parameter using the elevation alphabet to acquire a dequantized elevation parameter for the time and frequency portion of the frame (Kim).
Where the claim is rejected for similar rationale and reasoning as claim 9.  
The claim recites decoding in accordance with claims 1(encoding)/29(decoding) which are for coding and decoding direction and diffuseness parameters, further incorporating azimuth and elevation information, and precision (from claim 7) and where Kim (as pointed out in claims 9-10) teaches quantizing and dequantizing the azimuth and elevation information  

Regarding claim 40 Morrell and Kim teach The decoder of claim 29,  30 
wherein the parameter decoder is configured to decode an encoded direction parameter to acquire a quantized elevation parameter, 

wherein the parameter dequantizer is configured to dequantize the quantized azimuth parameter using the azimuth alphabet. 
	Rejected for similar rationale and reasoning as claim 39 above 

Regarding claim 41 Morrell and Kim teach The decoder of claim 29, wherein the parameter dequantizer is configured to determine an elevation alphabet using a dequantization precision, and  
10to determine an azimuth alphabet using the dequantization precision and the quantized or dequantized elevation parameter generated using the elevation alphabet, and 
wherein the parameter decoder is configured to use the elevation alphabet for 15decoding the encoded direction parameter to acquire a quantized elevation parameter and to use the azimuth alphabet for decoding the encoded direction parameter to acquire a quantized azimuth parameter, or wherein the parameter dequantizer is configured to dequantize the quantized elevation parameter using the elevation alphabet and to dequantize the quantized azimuth parameter using the 20azimuth alphabet.  
Rejected for similar rationale and reasoning as claim 39 above 


10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morrell in view of Boehm et al (2009/0164226).

Regarding claim 22 Morrell does not specifically teach where Boehm teaches The apparatus of claim 1, wherein the parameter encoder is configured to perform entropy coding using a 5Golomb-Rice method or a modification thereof (72 entropy encoder…Golomb-Rice coding).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Boehm for improved audio coding.


11.	Claims 27, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Morrell in view of Thiergart et al (2012/0114126).

Regarding claim 27 Morrell does not specifically teach where Thiergart teaches The apparatus of claim 1, further comprising a parameter calculator for calculating the diffuseness parameters with a first time or frequency resolution and for calculating the direction parameters with a second time or frequency resolution as defined in any one of the above examples1 to 15(obj) (21; 30 direction, diffuseness, resolution).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Thiergart for an improved system to obtain additional 

Regarding claim 43 Morrell and Thiergart teach The decoder of claim 29, further comprising:  35 
a parameter resolution converter for converting a time/frequency resolution of the 
dequantized diffuseness parameter (Thiergart 21; 30; 22/27 decoding) or a time or frequency resolution of the dequantized azimuth or elevation parameter or a parametric representation derived from the dequantized azimuth parameter or dequantized elevation parameter 
into a 5target time or frequency resolution, and 
an audio renderer for applying the diffuseness parameters and the direction parameters in the target time or frequency resolution to an audio signal to acquire a decoded multi-channel audio signal (Morrell fig 4, 6A);
where Thiergart teaches encoding/decoding multi-channel audio and time/frequency resolution for diffuseness and direction parameters.
Rejected for similar rationale and reasoning as claim 27  

Regarding claim 44 Morrell teaches The decoder of claim 43, comprising: a spectrum/time converter for converting the multi-channel audio signal form a spectral domain representation into a time domain representation comprising a time 15resolution higher than the time resolution of the target time or frequency resolution (fig 4, 6A; 123-124 inverse time-frequency analysis unit 162 may represent a unit configured to perform an inverse transform to transform data from the frequency domain to the time domain).  



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657